Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 06/20/2022 is acknowledged. It is noted that in the applicant’s response to the restriction that the claim originally numbered “13” was withdrawn due to it being a copy of the previous claim 12. Therefore, the restriction is amended to be between Inventions I, II, and III, which correspond to Claims 1-12, Claims 13-18, and Claim 19, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Megaridis et al. (US 2016/0339424).
Regarding claim 1, Megardis et al. teaches a material for manipulating liquid volumes (referred to as open substrate for manipulating liquid droplets, see [0005]), the material comprising:
a porous substrate having first and second surfaces (referred to as the substrate with two different domains, or surfaces, see [0043], where the substrate contains capillaries, making it porous, see [0044]); and
a liquid-manipulating pattern disposed on the first surface (referred to as the surface of the substrate with wettable tracks that form a pattern that may direct the flow of liquid, see [0012]) the pattern having a target point (referred to as the point of application, see [0080]), a first reservoir (referred to as the reservoir on top, see [0109]), and a first wedge-shaped transport element (referred to as the wedge-shaped track, see [0077]), wherein the first reservoir is connected to the target point via the first wedge-shaped transport element to enable liquid transport from the target point to the first reservoir regardless of gravity (the liquid is pumped against gravity along the wedge-shaped track from the point of application to the top reservoir, see [0109]), and wherein the first wedge-shaped transport element has a wedge shape diverging from the target point to the first reservoir (the wedge-shaped track may have a wedge shape that transports the liquid from the point of application to the reservoir, see [0012]) , wherein the reservoir is configured to pass liquid away from the second surface in the z-direction (the liquid is passed to the second surface, which is more wettable than the first surface in the z-direction, see Fig. 2 and [0015]), wherein the first surface is one of hydrophobic or superhydrophobic (the surface can be hydrophobic or superhydrophobic, see [0080]), and wherein the first wedge-shaped transport element is one of a) superhydrophilic when the first surface is hydrophobic, b) superhydrophilic when the first surface is superhydrophobic, and c) hydrophilic when the first surface is superhydrophobic (the hydrophilic wedge-shaped track may be super hydrophilic and/or the hydrophobic surface may be super hydrophobic, see [0080]).
Regarding claim 2, Megardis et al. teaches the material of claim 1, the pattern further comprising a second reservoir (referred to as the surface of the substrate with wettable tracks that form a pattern that may direct the flow of liquid, see [0012]) the pattern having a target point (referred to as the point of application, see [0080]), a second reservoir (referred to as the reservoir on top, see [0109]), and a second wedge-shaped transport element (referred to as the wedge-shaped track, see [0077]), wherein the second reservoir is connected to the target point via the second wedge-shaped transport element to enable liquid transport from the target point to the second reservoir regardless of gravity (the liquid is pumped against gravity along the wedge-shaped track from the point of application to the top reservoir, see [0109]), and wherein the second wedge-shaped transport element has a wedge shape diverging from the target point to the second reservoir (the wedge-shaped track may have a wedge shape that transports the liquid from the point of application to the reservoir, see [0012]) , wherein the reservoir is configured to pass liquid away from the second surface in the z-direction (the liquid is passed from the second surface, which is more wettable than the second surface in the z-direction, see Fig. 2 and [0015]), wherein the second surface is one of hydrophobic or superhydrophobic (the surface can be hydrophobic or superhydrophobic, see [0080]), and wherein the second wedge-shaped transport element is one of a) superhydrophilic when the second surface is hydrophobic, b) superhydrophilic when the second surface is superhydrophobic, and c) hydrophilic when the second surface is superhydrophobic (the hydrophilic wedge-shaped track may be super hydrophilic and/or the hydrophobic surface may be super hydrophobic, see [0080]) (the invention may comprise two wettable tracks, in the same configuration as the second, see [0011]).
Regarding claim 3, Megardis et al. teaches the material of claim 2, wherein the first and second reservoirs are connected by a connector (referred to as the wettability track that connects the reservoirs of the first and second reservoirs, see Fig. 17 and [0015]).
Regarding claim 4, Megardis et al. teaches the material of claim 3, wherein the connector includes a hydrophilic or superhydrophilic treatment (the track is treated to be superhydrophilic, see [0032]).
Regarding claim 5, Megardis et al. teaches the material of claim 3, wherein the connector is a circular rim (the superhydrophilic pattern is curved into the shape of a spiral, which creates a circular rim, see Fig. 17 and [0070]).
Regarding claim 6, Megardis et al. teaches the material of claim 3, wherein the connector is an elliptical rim (the superhydrophilic pattern can be an elliptical shape, as the tracks may be straight or curved, see Fig. 17 and [0070]).
Regarding claim 7, Megardis et al. teaches the material of claim 3, the pattern further comprising a third reservoir (referred to as the surface of the substrate with wettable tracks that form a pattern that may direct the flow of liquid, see [0012]) the pattern having a target point (referred to as the point of application, see [0080]), a third reservoir (referred to as the reservoir on top, see [0109]), and a third wedge-shaped transport element (referred to as the wedge-shaped track, see [0077]), wherein the third reservoir is connected to the target point via the third wedge-shaped transport element to enable liquid transport from the target point to the third reservoir regardless of gravity (the liquid is pumped against gravity along the wedge-shaped track from the point of application to the top reservoir, see [0109]), and wherein the third wedge-shaped transport element has a wedge shape diverging from the target point to the third reservoir (the wedge-shaped track may have a wedge shape that transports the liquid from the point of application to the reservoir, see [0012]) , wherein the reservoir is configured to pass liquid away from the second surface in the z-direction (the liquid is passed from the second surface, which is more wettable than the third surface in the z-direction, see Fig. 2 and [0015]), wherein the third surface is one of hydrophobic or superhydrophobic (the surface can be hydrophobic or superhydrophobic, see [0080]), and wherein the third wedge-shaped transport element is one of a) superhydrophilic when the third surface is hydrophobic, b) superhydrophilic when the third surface is superhydrophobic, and c) hydrophilic when the third surface is superhydrophobic (the hydrophilic wedge-shaped track may be super hydrophilic and/or the hydrophobic surface may be super hydrophobic, see [0080]) (the device can comprise three wedge-shaped tracks and their respective reservoirs in the same configuration as the second device, see [0106]).
Regarding claim 8, Megardis et al. teaches the material of claim 1, wherein the liquid passed on the first wedge-shaped transport element is Laplace-pressure driven (the liquid on the wedge-shaped transport element is transported by Laplace pressure, see [0044]).
Regarding claim 9, Megardis et al. teaches the material of claim 1, wherein the first wedge-shaped transport element and the first reservoir include a hydrophilic or superhydrophilic treatment (the wedge-shaped transport element and second reservoir are exposed to a UV treatment to render them superhydrophilic, see [0016]).
Regarding claim 10, Megardis et al. teaches the material of claim 1, wherein the porous substrate includes a hydrophobic or superhydrophobic treatment (the substrate is coated to render is hydrophobic or superhydrophobic, [0016]).
Regarding claim 11, Megardis et al. teaches the material of claim 1, wherein the porous substrate is a nonwoven (the substrate is constructed of paper or PET, see [0016], both of which are porous substrates).
Regarding claim 12, Megardis et al. teaches the material of claim 1, wherein the reservoir is an aperture configured to pass liquid away from the second surface in the z-direction (the liquid is passed from the second surface to the aperture in the z-direction, see Fig. 8 and [0109]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797